Back to 8-k Exhibit 10.4 AHCA CONTRACT NO. FA972 AMENDMENT NO. 1 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA, INC., D/B/A HEALTHEASE, hereinafter referred to as the "Vendor," or “Health Plan,” is hereby amended as follows: 1. Standard Contract, Section III., Item A., Termination, sub-item 3., Termination for Breach, first paragraph, the third sentence is hereby amended to now read as follows: If applicable, the Agency may employ the default provisions in Rule 60A-1.006(3), Florida Administrative Code. 2. Effective September 1, 2012, Attachment I, Scope of Services, Capitated Health Plans, Exhibit 2-NR, Medicaid Non-Reform Capitation Rates, Effective September 1, 2011, is hereby deleted in its entirety and replaced with Exhibit 2-NR, Medicaid Non-Reform HMO Capitation Rates, September 1, 2012 – August 31, 2013 (90112), attached hereto and made a part of this Contract. 3. Effective January 1, 2013, Attachment II, Core Contract Provisions, Section V, Covered Services, Item H., Coverage Provisions is hereby amended to include sub-item 23. as follows: Primary Care Services The Health Plan shall process claims for and, if capitated or are approved by the Agency to subcapitate for certain covered services, pay certain physicians who provide Florida Medicaid-covered eligible primary care services in accordance with the Affordable Care Act and 42 CFR sections 438 and 447, for the period January 1, 2013, through December 31, 2014. Health Plans that are approved by the Agency to subcapitate for services shall also pay in accordance with such requirements Unless otherwise stated, this amendment shall be effective upon execution by both Parties. All provisions not in conflict with this amendment are still in effect and are to be performed at the level specified in this Contract. This amendment, and all its attachments, are hereby made part of this Contract. This amendment cannot be executed unless all previous amendments to this Contract have been fully executed. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA972, Amendment No. 1, Page1 of 2 IN WITNESS WHEREOF, the Parties hereto have caused this seven (7) page amendment (including all attachments) to be executed by their officials thereunto duly authorized. WELLCARE OF FLORIDA, INC., D/B/A STAYWELL HEALTH PLAN OF FLORIDA STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED BY: /s/ Christina Cooper SIGNED BY: /s/Elizabeth Dudek NAME: Christina Cooper NAME: Elizabeth Dudek TITLE: President, FL and HI Division TITLE: Secretary DATE: 1/3/13 DATE: 1/10/13 List of Attachments/Exhibits included as part of this amendment: Specify Type Number Description Attachment I Exhibit 2-NR Medicaid Non-Reform HMO Capitation Rates, September 1, 2012 – August 31, 2013 (90112) (5 Pages) REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA972, Amendment No. 1, Page2 of 2 EXHIBIT 2 - NR ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS (MEDICAID Non-Reform HMO CAPITATION RATES) September 1, 2012 - August 31, 2013 (90112) By Area , Age and Eligibility Category TABLE 1 General Rates: TANF SSI-N SSI-B SSI-AB AGE (14-20) AGE (21-54) Area BTHMO+2MO 3MO-11MO AGE (1-5) AGE (6-13) Female Male Female Male AGE (55+) BTHMO+2MO 3MO-11MO AGE (1-5) AGE (6-13) AGE (14-20) AGE (21-54) AGE (55+) AGE (65-) AGE(65+) 01 02 03 04 05 06 07 09 10 11 6B 8A 8B TABLE 2 General + Mental Health Rates: TANF SSI-N SSI-B
